        Case 2:19-cv-01064-RB-CG Document 34 Filed 09/30/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


CHLOE LUCERO,

                Plaintiff,

v.                                                                    No. 2:19-cv-01064-RB-CG

UNITED STATES, et al.,

                Defendants.


                        ORDER IMPOSING FILING RESTRICTIONS

        THIS MATTER comes before the Court on pro se Plaintiff’s Objections to the Court’s

proposed filing restrictions. (See Doc. 25.)

        After discussing the Court’s power to impose filing restrictions, the Court described

Plaintiff’s abusive filing history:

                Plaintiff’s first of four actions in the District of New Mexico asserted
        conclusory claims of violations of her constitutional rights and appeared to also
        seek criminal prosecution of defendants. See Lucero v. Landis, No. 2:18-cv-00788-
        RB-GBW. The Court dismissed the case for failure to state a claim and explained
        to Plaintiff that: “[T]o state a claim in federal court, a complaint must explain what
        each defendant did to him or her; when the defendant did it; how the defendant’s
        action harmed him or her; and, what specific legal right the plaintiff believes the
        defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe Cty.
        Justice Ctr., 492 F.3d 1158, 1163 (10th Cir. 2007).

                 The Court transferred Plaintiff’s second action in the District of New
        Mexico to the District of Oregon because the District of New Mexico was not the
        proper venue for the action. See Lucero v. Peace Health Med. Grp., No. 2:18-cv-
        00859-GJF (no allegations that any defendant resides in or that any events giving
        rise to the claim occurred in the District of New Mexico; events giving rise to the
        case occurred in Oregon). Two months after the case was transferred, Plaintiff filed
        a motion for reconsideration in the District of New Mexico. Four months after the
        Case 2:19-cv-01064-RB-CG Document 34 Filed 09/30/20 Page 2 of 7




       case was transferred Plaintiff filed a motion to appoint counsel. The Court entered
       an order denying both motions.

               Plaintiff’s third case in the District of New Mexico asserted conclusory
       allegations that the Federal Bureau of Investigation “engaged in a pattern of
       malicious conduct” against Plaintiff. See Lucero v. Fed. Bureau of Investigation,
       No. 2:19-cv-00042-RB-KRS. The Court dismissed the action because Plaintiff did
       not meet her burden of showing that the Court had jurisdiction over the matter.
       After entry of final judgment, Plaintiff filed four motions to appoint counsel which
       the Court denied in three Memorandum Opinions and Orders.

               This is the fourth case Plaintiff has initiated in the District of New Mexico.
       Despite the Court previously notifying Plaintiff that she must state with
       particularity what each Defendant did to her, when Defendants did it, how those
       actions harmed Plaintiff and what specific legal rights Plaintiff believes Defendants
       violated, Plaintiff filed the Complaint in this case which asserts only vague,
       conclusory allegations.

               Plaintiff has ignored the Court’s instructions regarding properly stating a
       claim and has repeatedly filed motions, which require the Court’s attention, in cases
       that were no longer pending in the District of New Mexico. The Court finds that
       filing restrictions are appropriate so that the Court does not expend valuable
       resources addressing future such cases

(Doc. 23.) The Court set forth proposed filing restrictions and ordered Plaintiff to show cause why

the Court should not impose those filing restrictions.

       Plaintiff asserts eight Objections to the Court’s proposed filing restrictions.

Objection 1 – “Dismissal of Proceedings In Forma Pauperis”

       Plaintiff’s first Objection states: “The Court is premature in its finding, and unduly deprives

the Plaintiff of Due Process” and “The Plaintiff’s potential loss of life, or citizenship in deference

to fiscal burdens is not a sensible argument; where she makes a good-faith showing.” (Doc. 25 at

6.)

Objection 2 – “Issues of Court’s Competence”

       Plaintiff objects to the Court’s dismissal of this case before Defendants filed an answer

because “the claim [in this case] clearly relates to issues of National Security” and “In none of the



                                                  2
         Case 2:19-cv-01064-RB-CG Document 34 Filed 09/30/20 Page 3 of 7




cases which this Court cites do the plaintiffs claim such expertise, as we do here.” (Id. at 7.)

Objection 3 – “What Constitutes Sufficient Factual Matter”

        Plaintiff’s third objection asserts that she “has sustained her burdens [of stating a claim] in

pleading of deliberate acts of electoral fraud, based upon among other factors, psychological

characteristics, and opponents of the {Regime.}” (Id. at 8.) Plaintiff indicates she can provide

additional facts through discovery:

        The Plaintiff is in possession of roughly 130,000 personal [digital] journal entries
        (in some cases containing video, or photographic evidence, eg.) between the period
        of 2013-2019. Constituting approx. 22, 2” binders of physical material, weighing
        roughly one pound each. The Plaintiff is also in possession of equal amounts of
        scientific technical documents produced on behalf of the Defendants, historical
        records, and memos, etc. as they relate to this case. These materials exist in the
        form of a library, taking up about an entire room of the Plaintiff’s home.

(Id.)

Objection 4 – “Specificity of Detail”

        Plaintiff’s fourth Objection asserts that it is not necessary to allege a conspiracy with

sufficient detail. (See id. at 10.)

Objection 5 – “Issue of Intent”

        Plaintiff’s fifth Objection asserts that the Court “has dismissed the case without opportunity

to answer to bills of particular pursuant to Rule 12(e) motion for more definite statement.” (Id. at

11.)

Objection 6 – “Intent as ‘Abusive’”

        Plaintiff’s sixth Objection asserts that the Court’s characterization of Plaintiff’s filing

history as abusive “is not a correct finding” because:

        The Plaintiff made several substantive claims in malformed Subpoena Duces
        Tecum’s for Persons in the Attorney General’s employ; which could be interpreted
        as Bills of Particular; where dates, case numbers, time, and place requirements are
        satisfied … It was the Plaintiff’s intent to move the language out of the Subpoena

                                                  3
         Case 2:19-cv-01064-RB-CG Document 34 Filed 09/30/20 Page 4 of 7




        and into a separate document, which was interrupted by Agents of the attorney
        General’s Office . . . . It was in so drafting these Particular when Plaintiff was
        interrupted in her home on the afternoon of November 23, 2019 by U.S. Marshals
        while this complaint was still before the Court.

(Id. at 12.) Plaintiff states, without explanation, that “the enforcement of proposed restrictions

without further review, would constitute a gross injustice.” (Id. at 13.) Plaintiff also states she

suffered a “head-injury in 2016” which makes communication difficult.

Objection 7 – “Without Any Alternative Means of Recourse”

        Plaintiff’s seventh Objection states “the Plaintiff has been left without any alternative

means of recourse for persistent threats to her life.” (Id. at 15.)

Objection 8 – “Qualified, Executive, Military Privilege(s)”

        Plaintiff’s eighth Objection states:

        Even in the face of potential assertions, raised potentially ex-parte, in camera by
        the Defendants of Qualified, or Executive, or Military Privilege(s), the Plaintiff
        reaffirms that these acts have been executed in violation of the internal regulations
        of the United States, where “…A reckless enemy often leaves to his opponent no
        other means of securing himself against the repetition of barbarous outrage.” Article
        27, General Order 100, The reckless acts of this Regime have been ceaseless;
        improper under Articles 11 supra, where it concerns cruelty, and bad faith
        concerning engagements; as well as Articles 22 & 23, where it concerns offenses
        against unarmed, and private citizens.

(Id. at 16.)

Conclusion

        The Court overrules Plaintiff’s Objections because they, for the most part, do not address

Plaintiff’s abusive filing history or the Court’s proposed filing restrictions. Most of the Objections

assert that the Court’s dismissals of Plaintiff’s cases were improper but do not show that the

Court’s rulings were contrary to law. The Court’s dismissals for failure to state a claim and for

lack of jurisdiction, and the Court’s proposed filing restrictions, are based on the Federal Rules of

Civil Procedure, Tenth Circuit precedent and federal statutes. The Court is bound by and cannot

                                                   4
         Case 2:19-cv-01064-RB-CG Document 34 Filed 09/30/20 Page 5 of 7




disregard the Federal Rules of Civil Procedure, Tenth Circuit precedent and federal statutes. See

Okla. Radio Assoc. v. Fed. Deposit Ins. Corp., 969 F.2d 940, 942 (10th Cir. 1992) (“the Federal

Rules of Civil Procedure have the force and effect of a federal statute”); United States v. Spedalieri,

910 F.3d 707, 709 n.2 (10th Cir. 1990) (“A district court must follow the precedent of this circuit”).

Plaintiff has not cited any legal authority that would allow the Court to disregard the Federal Rules

of Civil Procedure, Tenth Circuit precedent, and federal statutes.

        Having overruled all of Plaintiff’s Objections, the Court imposes the following filing

restrictions on Plaintiff.

        Plaintiff will be enjoined from making further filings in this case except objections to this

order, a notice of appeal and a motion for leave to proceed on appeal in forma pauperis; and the

Clerk will be directed to return without filing any additional submissions by Plaintiff in this case

other than objections to this order, a notice of appeal, or a motion for leave to proceed on appeal

in forma pauperis, unless:

        1. a licensed attorney who is admitted to practice before this Court and has appeared in this

action signs the proposed filing; or

        2. the Plaintiff has obtained permission to proceed pro se in this action in accordance with

the procedures for new pleadings set forth below.

        Plaintiff also will be enjoined from initiating further litigation in this Court, and the Clerk

will be directed to return without filing any initial pleading that she submits, unless either a

licensed attorney who is admitted to practice before this Court signs the pleading or Plaintiff first

obtains permission to proceed pro se. See DePineda v. Hemphill, 34 F.3d 946, 948–49 (10th Cir.

1994). To obtain permission to proceed pro se in this Court, Plaintiff must take the following steps:




                                                  5
        Case 2:19-cv-01064-RB-CG Document 34 Filed 09/30/20 Page 6 of 7




       1. File with the Clerk of Court a petition requesting leave to file a pro se initial pleading, a

notarized affidavit, the proposed initial pleading, and a copy of these filing restrictions;

       2. The affidavit must be notarized, be in proper legal form and recite the claims that

Plaintiff seeks to present, including a short discussion of the legal bases for the claims, and the

basis of the Court’s jurisdiction of the subject matter and parties. The affidavit must certify that,

to the best of Plaintiff’s knowledge, her claims are not frivolous or made in bad faith; that they are

warranted by existing law or a good faith argument for the extension, modification, or reversal of

existing law; that the new suit is not initiated for any improper purpose such as delay or needless

increase in the cost of litigation; and that she will comply with all Federal Rules of Civil Procedure

and the District of New Mexico’s Local Rules of Civil Procedure. If Plaintiff’s claims have

previously been raised or the defendants have previously been sued, the affidavit must certify that

the proposed new suit does not present the same claims that this or other court has decided and

explain why the new suit would not be an abuse of the system;

       3. The Clerk of the Court shall open a new civil case, file the petition, the affidavit, the

proposed pleading and the copy of these restrictions in the new civil case, and randomly assign a

Magistrate Judge to determine whether to grant Plaintiff’s petition to proceed pro se in the new

civil case. See Mem. Op. and Order, Doc. 5 in In re Billy L. Edwards, No. 15cv631 MCA/SMV

(D.N.M. November 13, 2015) (adopting procedure, similar to that of the Tenth Circuit, of opening

a new case and filing the restricted filer’s petition to proceed pro se). If the Magistrate Judge

approves Plaintiff’s petition to proceed pro se, the Magistrate Judge shall enter an order indicating

that the matter shall proceed in accordance with the Federal Rules of Civil Procedure and the

District of New Mexico’s Local Rules of Civil Procedure. If the Magistrate Judge does not approve




                                                  6
        Case 2:19-cv-01064-RB-CG Document 34 Filed 09/30/20 Page 7 of 7




Plaintiff’s petition to proceed pro se, the Magistrate Judge shall instruct the Clerk to assign a

District Judge to the new case.

       IT IS SO ORDERED.



                                            ________________________________
                                            ROBERT C. BRACK
                                            SENIOR U.S. DISTRICT JUDGE




                                               7
